People v Simpson (2019 NY Slip Op 05798)





People v Simpson


2019 NY Slip Op 05798


Decided on July 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2015-01221
 (Ind. No. 1008/14)

[*1]The People of the State of New York, respondent,
vCedric N. Simpson, appellant.


Cedric Simpson, named herein as Cedric N. Simpson, Dannemora, NY, appellant pro se.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (John M. Castellano and Jonathan K. Yi of counsel), for respondent.
Paul Skip Laisure, New York, NY (Benjamin S. Litman of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 7, 2017 (People v Simpson, 151 AD3d 762), determining an appeal from a judgment of the Supreme Court, Queens County, rendered February 3, 2015.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., LEVENTHAL, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court